     Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 1 of 24
                                                                    United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                                                                        January 21, 2021
                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS                  Nathan Ochsner, Clerk
                             HOUSTON DIVISION



ANTONIO ANDREA JOHNSON,                §
TDCJ #2114392,                         §
                                       §
                   Plaintiff,          §
                                       §
v.                                     §        CIVIL ACTION NO. H-18-1568
                                       §
OFFICER CHANNING HILL and              §
OFFICER TEROJI KELLY,                  §
                                       §
                   Defendants.         §



                       MEMORANDUM OPINION AND ORDER


      State inmate Antonio Andrea Johnson (TDCJ #2114392) has filed

a Prisoner's       Civil   Rights   Complaint   under    42   U.S. C.      §     1983

("Complaint") (Docket Entry No. 1), alleging that two detention

officers used excessive force against him while he was confined at

the Harris County Jail.         At the court's request Johnson provided

additional details about his claims in Plaintiff's More Definite

Statement     ("Plaintiff's MDS")      (Docket Entry No.       10),      and the

Harris    County    Attorney's      Office   provided    an   Amicus         Curiae

Harris County Attorney's Office's Martinez Report with administra­

tive records under Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1987)

("Martinez Report") (Docket Entry No. 14).           Subsequently, Johnson

filed an     amended Prisoner's Civil Rights            Complaint       ("Amended

Complaint") (Docket Entry No. 23), identifying Officer Channing

Hill and Officer Teroj i ·Kelly as the officers who assaulted him.
   Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 2 of 24



        Now pending before the court is Defendants Detention Officer

Channing Hill and Detention Officer Teroj i Kelly's Motion. for
Summary Judgment              ("Defendants'          MSJ")     (Docket   Entry No.     48).
Johnson has filed plaintiff's Response to Defendants' Summary
Judgment Motion           ("Plaintiff's Response")               (Docket Entry No.      52,
pp. 6-8), which includes handwritten and typed versions of:
     Declaration In Opposition to Defendants' Motion for
     Summary    Judgment   ("Plaintiff's Declaration  in
     Opposition") (pp. 9-11);
        Plaintiff's Statement of Disputed Factual Issues (pp. 12-
        13) ;

        Plaintiff's Brief In Opposition to Defendants' Summary
        Judgment Motion ("Plaintiff's Brief in Opposition")
        (pp. 14-18); and
        Declaration/Letter of Antonio Andrea Johnson (p. 19). 1
After     considering         all   of       the        pleadings,   exhibits,   and    the
applicable law,          the court will grant Defendants' · MSJ and will
dismiss this case for the reasons set forth below.


                                       I.        Background

        Johnson alleges that Officers Hill and Kelly assaulted him on
January         21,   2017,    while        he    was    a   pretrial    detainee at    the
Harris County Jail. 2          Johnson contends that he was assaulted for no


     1
      The Clerk's Office filed all of the submissions included with
Plaintiff's Response as one instrument within Docket Entry No. 52.
The court will refer to these submissions by the specific name
assigned to them by Johnson.
     2
      Complaint, Docket Entry No. 1, p. 4; Plaintiff's MDS, Docket
Entry No. 10, pp. 2-3. For purposes of identification, all page
                                                    (continued ... )
                                                  -2-
   Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 3 of 24




reason while his hands were handcuffed behind his back and that he

sustained a deep laceration above his right eye after Officer Hill
slammed his face into a brick wall during that incident. 3          Johnson
claims that Officers Hill and Kelly continued to assault him while
escorting him to the Jail medical clinic for treatment, punching

and kicking him the entire time. 4        As a result, Johnson alleges
that the defendants "reinjured [his] broken left [ankle] that had

two pins holding it in place[,]" caused cuts on hi� wrists from the
handcuffs, and inflicted unspecified "damage" to his left shoulder
and back. 5 Johnson seeks compensatory and punitive damage9 for the
violation of his constitutional rights under the Eighth Amendment. 6
     The defendants move for summary judgment, arguing that they
are entitled to qualified immunity from Johnson's claims because he
cannot     establish that they engaged in wrongful conduct that
violated clearly established law or that they acted unreasonably
under the circumstances. 7    In support of the motion, the defendants



          continued)
     2 ( •••

numbers refer to the pagination imprinted by the court's electronic
filing system, CM/ECF.
     3
      Amended . Complaint, Docket Entry No. 23, p. 3; Plaintiff's
MDS, Docket Entry No. 10, p. 4.
     4
         Plaintiff's MDS, Docket Entry No. 10, pp. 3, 4-5.
     5
         Jd. at 4.
     6
         Amended Complaint, Docket Entry No. 23, p. 4.
     7
         Defendants' MSJ, Docket Entry No. 48, pp. 7-16.
                                    -3-
    Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 4 of 24




provide    affidavits      and    records     from    the    administrative

investigation of the incident, which are summarized below.

     On - January 21,    2017, · detention officers were conducting            2.


routine search of the cellblock where Johnson was located, 8                When

the search took place Johnson was facing three counts of aggra.vated

robbery and one count of assault. 9          He was al::;;o assigned to a

maximum security administrative separation cell in the "supermax"

housing unit as the result of an attempted esca.pe.. 10

     Officers Hill and Kelly were working as roving detention

officers when they were called to assist with the search of

Johnson's cell. 11   Two detention officers (Officer Brentlinger and

Officer Williams) searched Johnson's person and then placed him in

handcuffs outside of his cell. 12     Johnson was then ordered to stand

quietly and face the wall while officers searched his cell for




,
      Affidavit of Channing Hill ("Hill Affidavit"),- Exhibit C to
      8

Defendants' MSJ, Docket Entry No. 48-3, p. 2.

      JIMS Booking Inquiry, Exhibit A to Defendants' MSJ, Docket
      9

Entry No. 48-1, p. 27.

      Justice I:r:iformation and Management System-_ Ca.ution - LitE:_ral
     10

Display Screen, Exhibit A to Defendants' MSJ, Docket Entry
No, 48-1, p. 28.

      11Hill Affidavit, Exhibit C to Defendants'- MSJ, Docket Entry
No. 48-3, p. 2; Affidavit of Detention Officer Teroji Kelly ("Kelly
Affidavit"), Exhibit D to Defendants' MSJ, Docket Entry No. 48-4,
p. 2.

      Detention Command_ - Inmate Offense Report:, 'Exhibit A to
     12

Defendants'_ MSJ, Docket Entry No. 48-1, pp. 4-5 (Statements of
Officers Brentlinger and Williams).

                                     -4-
    Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 5 of 24




contraband. 13     Officers Brentlinger, Williams, Marshall, Hill, and
Kelly cohducted the search of Johnson's cell. 14           Officer Vasquez
monitored Johnson while · the other officers searched Johnson's
property. 15
      Johnson became agitated during the search and disrupted the
officers' efforts by turning away from the wall several times. 16
Johnson was concerned that the officers were throwing away legal
papers or commissary items that he had purchased and he objected to

the search. 17    Officer Brentlinger ordered Johnson to face the wall
and remain silent until the officers were finished with the
search. 18     Officer Hill repeated similar orders, directing Johnson
multiple times to· face the wall. 19
      According      to   Officers   Brentlinger   and   Vasquez,    Johnson
continued to disobey orders to stand quietly while facing the wall
and stop disrupting the search. 20         When Officer Hill again ordered
Johnson to turn and face the wall, Officer Kelly heard Johnson

      13
           Id. at 4 (Statement of Officer Brentlinger).
      Id. at 4-5 (Statements of Officers Brentlinger, Hill, Kelly,
      14

Marshall, and Williams).
      15
           Id. at 5 (Statement of Officer Vasquez) .
      16
           I_d. at 4 (Statement of Officer Brentlinger)


      18
           Jd. at 4 (Statement of Officer Brentlinger).
      19
           Id. at 4-5 (Statements of Officers Brentlinger and Vasquez).


                                     -5-
   Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 6 of 24




respond:     "I'm not scared of you bitch ass nigga, I don't care if
you ask. me nicely," emphasizing that he wanted to make sure none of
the officers discarded his legal papers.21             When Officer Hill
repeated the order to stand facing the wall, Johnson became more
aggressive, exclaiming:       "Man Fuck you bitch nigga!      · Who the fuck
are you?     I' 11 beat your ass talking to me like that! "22 According
to Officer Hill, Johnson then laughed and stated, "Man I ain't
facing no wall. "23    Officer Hill "grabbed Inmate Johnson's left arm
and turned him around and placed him on the wall" after Johnson
refused to comply and attempted to head-butt him.24          Officer Kelly
noticed that Johnson had a "small cut over -his right eye" and
escorted him to the clinic along with Officer Hill.25
     According to Officer Kelly, Johnson became combative once they
arrived at the clinic, aggressively pulling away from Officer Hill
and demanding that his handcuffs be removed.26          Officer Hill also
observed that Johnson continued to behave in a belligerent manner
and to use threatening language on the way to the clinic, stating:
"Watch when these fucking cuffs come off bitch I'm going to beat


     21Id. at   5   (Statement of Officer Kelly) .
     22Id. at 2 (Statement of Officer Hill) .
     23Id.
     24.Id
          .
     25Id. at 5 (Statement of Officer Kelly) .
     26Id.

                                    ..:6-
    Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 7 of 24



your ass."27       Officer Hill ordered Johnson, who was physically

resisting, to calm down. 28     When a ranking officer arrived, Officer
Hill informed Johnson that he would be written up for a major
disciplinary infraction for violating the rule against "Assault of
Any Staff Member," which states that "No inmate shall strike,
physically touch or cause contact with any staff member by any
means or make any legitimate attempt to do so. "29
      Johnson submitted a grievance and more than one statement
regarding the assault that occurred outside his cell on January 21,
2017. 30     In all three statements Johnson admitted turning from the
wall and objecting that officers were discarding legal material,
mail, or commissary iterns from his property. 31            In his . initial
statement Johnson admitted talking back to Officer Hill after Hill
ordered him to face the wall. 32       Johnson stated that Officer Hill

      27
           Id. at 2 (Statement of Officer Hill) .




      Statement from Antonio Johnson, dated January 21, 2017
      30

("1/21/17 Johnson Statement"), Exhibit A to Defendants' MSJ, Docket
Entry No. 48-1, p. l; Inmate Complaint Form, Exhibit A· to
Defendants' MSJ, Docket Entry No. 48-1, pp. 21-22; Harris County
Sheriff's Office ("HCSO") Non-Employee Sworn Statement of Antonio
Johnson ("Johnson's Sworn Statement"), Exhibit A to Defendants'
MSJ, Docket Entry No. 48-1, pp. 23-24.
       1/21/17 Johnson Statement, Exhibit A to Defendants' MSJ,
      31

Docket Entry No. 48-1, p. l; Inmate Complaint Form, Exhibit A to
Defendants' MSJ, Docket Entry No. 48-1, p. 21; Johnso�'s Sworn
Statement, Exhibit A to Defendants' MSJ, Docket Entry No. 48-1,
p. 24.
      1/21/17 Johnson Statement, Exhibit A to Defendants' MSJ,
      32

Dock�t Entry No. 48-1, p. 1.
                                     -7-
      Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 8 of 24




then "slammed        [his]   face into the wall with a lot of force,"

causing ,Johnson to become dizzy. 33             Johnson also stated that
Officers Hill and Kelly continued to assault him all the way to the
clinic. 34
       Still photographs taken after the incident show that Johnson

sustained a small laceration above his right eye and that he had
blood running down his face onto the front of his shirt. 35                   The
physician who examined Johnson at the clinic observed that he had
a two-centimeter laceration on his right upper eyelid, which was
treated with stitches and Ibuprofen for pain. 36            Johnson reported
no other issues and, other than elevated blood pressure, none were
obselved during the examination. 37          Johnson was seen in the clinic
the
      I allowing    day, January 22, 2017, where he reported seeing blood
whenthe blew his nose and nasal congestion. 38 The nurse treated him
for         cold ("Rhinitis") and prescribed a "tiasal steroid." 39           She
also gave him some ointment to apply to the laceration a�ove his

       33
            .J d.




      Inmate Complaint Form, Exhibit A to Defendants' MSJ, Docket
Ent�y N6. 48-1, p. 21; Johnson's Sworn Statement, Exhibit A to
       34



Deferdants' MSJ, Docket Entry No. 48-1, p. 24.
      Photographs, Exhibit A to Defendants' MSJ, Docket Entry
No. 48-1, pp. 9-12.
       35




       36
            HCSO Health Services Progress Note, Docket Entry No. 49, p. 4.
       37
            Id. at 3-6.
       38
            HCSO Health Services Progress Note, Docket Entry No. 49, p.        8.

       39
            Id. at 8-9.
                                       -8-
    Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 9 of 24




right eye. 40      Johnson had no other healthcare ·complaints. 41 He was

seen in his cell by nurses conducting rounds on January 22 and 23,

but he.reported no healthcare complaints.42

      �Johnson also reported no healthcare complaints at a mental

health examination in the clinic on January 23, 2017, although he

reported feeling "irritated" about the altercation h� had with an

officer during the search of his cell.43        John.son acknowledged that

by turning to look at the search he "triggered the officer," who

Johnson believed was new to the Jail and was "trying to prove

himself [.] " 44   Johnson added that in the future .he planned to "stay

quiet and only look at the wall as opposed to directing his eyes at

his pelongings. " 45

      Jail administrators reviewed the use-of-force incident that

occurred on January 21, 2 o 17. 46         After considering the witness

statements and medical records that showed only a minor injury, the



      40
           Id. at 9, 10.
      41
           Id.. at 8-10.
      42
           HCSO Heal th Services Rounds, Docket Entry No. 4 9, pp. 12,
14;-15.
      43
           HCSO Health Services Progress Note, Docl(et Entry No.            4 9,
p. 16.
      44
           Id.

      4
          sid.

      46
      Use of Force IAD #UOF2017-00036, Exhibit A to Defendants'
MSJ, Docket Entry No. 48-1, pp. 14-20.

                                     �9-
     Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 10 of 24




Jail administrator concluded that the use of force was reasonable

and did not violate the law or Jail policy. 47

          On     January    23,     2017,   Johnson   was   formally      charged with

violating Jail disciplinary rules for attempting to assault a staff

member· during the incident that occurred on January 21, 2017. 48                    On

February 2, 2017, Johnson entered a guilty plea and was convicted

of the aggravated robbery and assault charges against him in state

court. 49         On February 23, 2017, ,Johnson was transferred to TDCJ,

where he remains incarcerated. so


                                  II.   Standards of Review

A.        The Motion for Swnmary Judgment

          The defendants have filed a motion for summary judgment under

Rule 56 of the Federal Rules of Civil Procedure. 51                     Under this rule

a reviewing court "shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law."                       Fed. R. Civ.

P. 56 (a)         (2018); see also Celotex Corp. v. Catrett, 106 S. Ct.


      ·
          47
               Id. at 16.
      Justice Information and Management System Caution Literal
          48

Oisplay Screen, Exhibit A to Defendants' MSJ, Docket Entry
No. 48-1, p. 28.
      Case Information, Exhibit A to Defendants' MSJ, Docket Entry
          49

No. 48-1, p. 30.
          50
               Plaintiff' s MDS, Docket Entry No. 10        I   p. 1.
          51
               Defendants' MSJ, Docket Entry No. 48, p. 11.
                                             -10-
     Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 11 of 24




2548, 2552 (1986). A fact is "material" if its resolution in favor

of one party might affect the outcome of the suit under governing
law.     Anderson v.     Liberty Lobby,     Inc·., 106 S. Ct. 2505,        2510
(1986). An.{ssue is "gen:uine" if the evidence is sufficient for a
reasonable jury to return a verdict for the nonmoving party.                  Id.
       If the movant demonstrates an "absence of evidentiary support
in the record for the nonmovant's case," the burden shifts to the
nonmovant to "come forward with specific facts showing that there
is a genuine issue for trial."        Sanchez v. Young County, Texas, 866
F.3d 274, 279 (5th Cir. 2017) (citing Cuadra v. Houston Indep. Sch.
Dist., 626 F.3d 808, 812 (5th Cir. 2010)); see also Matsushita
Electric Industrial Co., Ltd. v. Zenith Radio Corp., 106 S. Ct.

1348, 1356 (1986).        In deciding a summary judgment motion, the
reviewing court must "construe all facts and inferences in the
light most favorable to the nonmoving party."             Dillon v. Rogers,
596 F.3d 260, 266 (5th Cir. 2010) (internal quotation marks and
citation omitted).
       The non-movant's burden is not met by mere reliance on the
allegations or denials in the non-movant's pleadings.               See Diamond
Offshore Co. v. A&B Builders, Inc., 302 F. 3d 531, 545 n. 13 ( 5th
Cir. 2 O 02).   Likewise, the non-movant cannot avoid summary judgment
by     presenting      '" [c]onclusional     allegations      and     denials,
speculation, improbable inferences, unsubstantiated assertions,. and
legalistic argumentation.'"        Jones v. Lowndes County, Mississippi,


                                     -11-
       Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 12 of 24




678 F.3d 344, 348 (5th Cir. 2012) (quoting TIG Insurance Co. v.
Sedgwick James                    of     Washington, 276 F.3d 754, 759 (5th Cir. 2002));
see also             Little v. Liquid                      Air       Corp., 37 F.3d 1069; 1075 (5th Cir.
1994) (en ban e) (a                       non-movant cannot                       de monstrate               a   genuine issue of
material                fact          with           concluso ry                 allegations,                      unsubstantiated
assertions, or only                           a scintilla                of     evide nce).                 Further,            the court


has       no     obligation unde r Rule 56 "to                                         sift        through            t he      record in
search of                evide nce            to      support             a    party' s opposition                           to      s ummary

judgm�nt."                  Adams v.             Travelers              I ndemnity             Co. of Connecticut, 465

F.3d 156, 164 (5th Cir. 2006) (quotation omitted).
           The plaintiff represents himse lf in this                                                    case,        and      courts          are
required to give a pro se                                             litigant' s                contenti o ns                a liberal
construction.                    Se e Erickson                v.     P ardus, 127 S. Ct. 2197, 2200 (2007)
 (citing Estelle                     v   . Gamble, 97 S. Ct . 285, 292 (1976));                                                   see       also
Haines           v.      Kerner,             92 S. Ct. 594,                          595-96            (1972)            (noting that
allegations in a pro se                              compla int,              however inartfully pleaded, are
held to le s s               stringent              standards than formal pleadings drafted by
lawyers) .                Neve rtheless, a pro                            se      litigant             is not            excused            from
meeting his burden of proof by                                         s pecifically                referring               to evid ence


in the         summary           judgment record and                          setting          forth facts                showing           that
there        is    a    genuine issue of material fact re maining for trial. See

-=O-=u=t=l=--=e:c.y,____,_v__,_.-----=L=u
                                        ==-=
                                          k= e'----'&                      =-"'t'""'e'""s'-'''--=-I-"-'n=c:....:... , 84 O F . 3 d 212, 217 (5th Cir.
                                                    =--=A=s=--=s�o=c===-i·=a
2016)           (citations                o mitted);              see         a ls o       B ookman            v.       Shubzda,              945
F. Supp. 999, 1004 (N.D. Tex. 1996) (citations omitted).

                                                                     -12-
     Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 13 of 24



B.     Qualified Immunity

       The defendants have asserted qualified immunity from suit.52

Public       officials      acting    within   the   scope   of    their      authority

generally are shielded from civil liability by the doct�ine of

qualified immunity.            See Harlow v. Fitzgerald, 1·02 S. Ct .· ·2727,

2738 (1982).         Qualified immunity protects "all but the plainly

incompetent or those who knowingly violate the law."                          Malley v.

Briggs,       106 S. Ct. 1092,        1096 (1986).       A plaintiff seeking to

overcome qualified immunity mu.st show:                  "(1) that the cfficial

violated a statutory or constitutional right,                     and   (2)   that the

right was        'clearly established 1        at the time of the challenged

conduct."       Ashcroft v. al-Kidd,           131 S.    Ct. 2074,       2080 (2011)

(cit�tion omitted).           If the defendant's actions violated a clearly

established constitutional right,                the court then asks whether

qualified        immunity     is     nevertheless    appropriate        "because    the

defendant's actions were 'objectively reasonable' in light of 'law

which was clearly established at the time of the disputed action.'"

Brown v.        Callahan,    623 F.3d 249,       253 (5th Cir. 2010)           (quoting

Collins v. Ainsworth, 382 F.3d 529� 537 (5th Cir. 2004)).

       "A good-faith assertion of qualified immunity alters the usual

summ�ry judgment burden of proof, shifting it to the plaintiff to

show that the defense is not available."                King v. Handorf., 821 F. 3d.

650, 653 (5th Cir. 2016) (internal quotation marks omitted)..                      when.

a defendant pl.eads_ qualified immunity, the burden shifts to the

       52
            Defendants' MSJ, Docket Entry No. 48, p. · 6.'
                                          -13-
       Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 14 of 24



plaintiff, "who must rebut the defense by establishing a genuine
fact issue as to whether the official's allegedly'wrongful conduct

violated clearly established law."                  Dyer v. Houston, 964 F.3d 374,
380      (5th Cir. 2020)        (citations and internal quotation marks
omitted)            "Qualified immunity is a complete defense,                   and     [a
defendant       is]    entitled to summary            judgment     on    the   basis     of
qualified immunity.unless [the plaintiff] can show triable issues

as to whether [the defendant] violated a clearly established right
of which a reasonable officer would have been a\,1are."                        Brewer   v.
Hayne, 860 F.3d 819, 824 (5th ,Cir. 2017).                      A plaintiff does not
satisfy       this     burden     with      cbnclusory     allegations         based    on
speculation or unsubstantiated assertions of wrongdoing.                                See
.Mitchell      V.     Mills,    895      F.3d      365,   370     (5th    Cir.    2018);
Williams-Boldware v. Dentori County, Texas, 741 F.3d 635, 543-44
(5th Cir. 2014).


                                  III. - Discussion

A.       Johnson's Eighth Amendment Claims

        : As rioted above,      Johnson alleges that the defendants used
excessive ·force against him in violation of the Eighth Amendment,
which · prohibits         cruel       and    unusual      punishment,      i.e.,       the
"unnecessary and wanton infliction of pain." . Wilson v. Seiter., 111
S. Ct. 2321, 2323 (1991) (quoting Estelle v. Gamble, 97 S. Ct. 285,
2 91     (1976)). 53· The defendants correctly             note that the Eighth

      Amended Complaint, Docket Entry No. 23, p. 4; Plail'itiff' s
         53

Response, Docket Entry No. 52, pp. 6-7.
                                            -14-
     Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 15 of 24



Amendment does not          apply   to excessive-force       claims involving

pretrial detainees.54 While the Eighth Amendment protects convicted

felons,        pretrial   detainees   are· protected    by        the · Fourteenth

Amendment Due Process Clause "from the use of excessive force that

amounts to punishment."         Graham v. Connor, 109 S. Ct. 1865, 1871

n.10        (l989)   (citing Bell v. Wolfish,    99 S. Ct. 1861,
                                                               1871,74
                                                                   I
(1979))         Because the Eighth Amendment does not apply, the court
                                                                                 I

will grant the defendants' request for summary Judgment on that
                                                             .,                  I




claim and address Johnson's allegations of excessive force under
                                                                                 I

the Fourteenth Amendment.


B.     Johnson's Claims Under the Fourteenth Amendment

       To defeat qualified immunity and prevail on           a    claim under the

Fourteenth Amendment a prisoner must show that force was "purposely

or knowingly used against him" in a manner that was "objectively

unreasonable."          Kingsley v. Hendrickson,    135 S. Ct. 2466, 2473

(2615) (clarifying that "the appropriate standard for a pretrial

detainee's excessive force claim is solely an objective one"); see

also Thompson v. Beasley, 309 F.R.D. 236, 246-47 (N.D. Miss. 2015)

(calling intO question          pre-Kingsley    precedent         from   the   Fifth

Circuit) (citations omitted). A pretrial detainee can prevail only

if he shows that the defendants applied force in a manner th.at was

not ''rationally related to a legitimate nonpunitive governmental

purpose" or that the actions were "excessive in relation to that


       54
            Defendants' MSJ, Docket Entry No. 48, p. 14.
                                      -15-
     Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 16 of 24



purpose."      Kingsley, 135 S. Ct. at 2473 (quoting Bell, 99 S. Ct. at

1886).

       Whether an officer's actions are objectively reasonable "turns
on    the    'facts   and    circumstances   of   each   particular    case.'"
Kingsley, 135 S. Ct. at 2473 (quoting Graham, 109 S. Ct. at 1872).
"A court must make this determination from the perspective of a
reasonable officer on the scene, including what the officer knew at
the time,      not with the 20/20 vision of hindsight."               Id.     The
"calculus of reasonableness" must take into account the fact that
officers      "are often forced      to make split-second        judgments
circumstances that are tense, uncertain, and rapidly evolving
about the amount of force that is necessary in a particular
situation."      Graham, 109 S. Ct. at 1872.        A reviewing court must
also take into account policies and practices judged necessary by
jail officials for the legitimate interests of preserving internal
order,      discipline,     and institutional security.·       Kingsley,      135

S. Ct. at 2473 (citing Bell, 99 S. Ct. at 1878).
       To determine whether a use of force was objectively reasonable
or unreasonable, a reviewing court may consider the following non­
exclusive list of factors:          (1) the relationship between the need
for the use of force and the amount of force used; (2) the extent
of the plaintiff's injury; (3) any effort made to temper or limit
the amount of force;         (4) the severity of the security problem at
issue;      (5) the threat reasonably perceived by the defendant; and
(6) whether the plaintiff was actively resisting.              See Kingsley,

                                      -16-
      Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 17 of 24



135 S. Ct. at 2473 (citation omitted).              Johnson's claims against
Officers Hill and Kelly are analyzed separately below.

        1.       Officer Hill
        In addition to his own affidavit, which is consistent with the
statement he gave after the use of force occurred on January 21,
2017, Officer Hill presents statements from several officers who
observed that Johnson disobeyed repeated verbal commands and caused
a disruption by refusing to stand quietly at the wall as directed. 55
Officer Hill admits that he used force, explaining that he grabbed
Johnson's left arm and placed him against the wall using a
technique        described    as   "soft   empty   hand   control"   to   obtain
Johnson's compliance and protect himself after Johnson attempted to
head butt him. 56        Hill denies striking or assaulting Johnson at any
time in spite of the attempted head butt, the verbal abuse, and the
threatening language that Johnson used. 57
        Johnson asserts that there is a fact issue about whether he
was disobeying orders by refusing to face the wall and remain

silent before he was assaulted. 58            Because he was "not resisting"

      Hill Affidavit, Exhibit
        55
                                        C to Defendants' MSJ, Docket Entry
No 48-3, pp. 2-3; Detention             Command - Inmate Offense Report,
Exhibit A to Defendants' MSJ,           Docket Entry No. 48-1, pp. 2, 4-5
(Statements of Officers Hill,          Brentlinger, Kelly, and Vasquez).
        56
             Hill Affidavit, Exhibit C to Defendants' MSJ, Docket Entry
No.    48-3,     pp. 2-3.
        57
             Id. at 2.
      See Plaintiff's Statement of Disputed Factual Issues,
        58

included in Docket Entry No. 52, p. 12; Plaintiff's Brief in
Opposition, included in Docket Entry No. 52, pp '. 14-15.
                                       -17-
     Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 18 of 24



or disobeying, Johnson also argues that Officer Hill needlessly
used force by slamming his face against the wall and assaulting him
on the way to the medical clinic.59
       On summary judgment all evidence is viewed in the light most
favorable to the non-movant.           Tolan v. Cotton, 134 S. Ct. 1861,
1863 (2014) (per curiam) (reciting the well established "axiom that
in ruling on a motion for summary judgment, '[t]he evidence of the
nonmovant is to be believed, and all justifiable inferences are to
be drawn ih his favor.'") (quoting Anderson, 106 S. Ct. at 2513).
Jqhnson's claim that he was not disobeying orders or cau_$ing a
disturb�nce is made in unsworn pleadings, however, which are not
competent summary judgment evidence. See Jones v. Anderson, 721
F.   App'x 333, 334-35 (5th Cir. 2018) (per curiam) (citing Larry v.
White, 929 F.2d 206, 211 n.12 (5th Cir. 1991) ("Unsworn pleadings,
memoranda,     or the like are not,          of course,   competent summary
judgment     evidence.")     (internal       quotations   omitted)).      More
importantly, Johnson's unsworn assertion that lie was not disobeying
orders when the use of force occurred conflicts with admissions
previously made by him and with the sworn declaration that he
provides under 28 U.S.C.       §   1746.   In the statement that he gave on
the day of the incident Johnson admitted that he was talking back
to Officer Hill before the force               was used. 60    In his    sworn


      Plaintiff's Brief in Opposition, included in Docket Entry
       59

No. 52, ·pp .. 14 "'- 16.
      1/21/17 Johnson Statement,
       60
                                           Exhibit A to Defendants' MSJ,
Docket Entry No. 48-1, p. 1.
                                      -18-
   Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 19 of 24



declJration Johnson also admits that he continued talking a�ter
     I
Officer Brentlinger told him to stand against the wall outside his
cell and that he objected to the search when Officer Hill ".came. out
of the cell behind [him] and placed his hand on the back of [his]
head and slam [med]   [his] •. face against th� wall. "61

     Although Johnson disagrees that his refusal to stand at the
wall quietly warranted a use of force, statements from the officers
who were conducting the cell search reflect that his a.gitated
demeanor and continuous objections were disruptive. 62           Disobeying
orders poses a threat to the order and security of an institution.
See Minix v. Blevins, Civil No. 6:06-306, 2007 WL 1217883, at *24
(E.D. Tex. April 23, 2007) (recognizing that even where a prisoner
believes an order to be "unjustified and improper, this does not
give him the right to disobey them at his whim") .             Courts have
recognized that a pretrial detainee' s refusal to comply with
repeated orders justifies the use of some deg-ree of force by
officers.    See Gonzales v. Rowe,         Civil No. 5:20-052-BQ,       2020
WL 4811005, at *3 (N.D. Tex. July 27, 2020)            (citing Calhoun v.
Wyatt, Civil Action No. 6:11-4, 2013 WL 1882367, at *6 (E.D. Tex.
May 2, 2013) (noting that inmate's refusal to obey orders "set the
stage for the use of force") ) .          Because Johnson was an inmate


      Plaintiff' s Declaration in Opposition, included in Docket
     61

Entry No. 52, p. 10.
      Detention Command - Inmate Offense Report, Exhibit A to
     62

Defendants' MSJ, Docket Entry No. 48-1, pp. 4·-5 (Statements of
Officers Brentlinger, Kelly, and Va.squez)
                                   -19-
   Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 20 of 24



as�igned to the highest sec�rity level at the Jail, the officers

reasonably perceived that Johnson's disruptive actions were a
threat despite the fact that he was restrained by handcuffs at the
time.     See Rios v. McBain-, Civil No. 5:04-84, 2005 WL 1026192, at
*7 (E.D. Tex. April 28, 2005) (noting that "open defiance of orders
plainly poses a      threat   to the security of the institution,
regardless of whether or not the defiance is emanating from within
a locked cell") .

     The Supreme Court has observed that "[e]nsuring security and
order at [an] institution is a permissible nonpunitive objective,
whether the facility houses pretrial detainees, convicted inmates,
or both."     Bell, 99 S. Ct. at 1886.       The Supreme Court has also
made clear that "not . . . every malevolent touch by a prison guard
gives rise to a federal cause of action." Hudson v. McMillian, 112
S. Ct. 995, 1000 (1992) (citing Johnson v. Glick, 481 F.2d 1028,
1033 (2d Cir. 1973) ("Not every push or shove, even if it may later
seem unnecessary in the peace of a judge's chambers, violates a·
prisoner's constitutional rights"))         The use of force applied by
Officer Hill was limited to the act of placing Johnson against the
wall with soft open-hand control, which is the lowest level of
force available for use by an officer and is not considered an
excessive tactic when used to gain an unruly inmate's compliance.63


      Use of
     63
               Force - Data Collection, Exhibit A to Defendants' MSJ,
Docket Entry    No. 48-1, p. 8 (listing the "Open Hand Control" to
restrain an    inmate as the lowest level of force, whereas the
discharge of   a firearm is listed as the highest level).
                                   -20-
   Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 21 of 24



See Cain v. Ambriz, 114 F.. App':}( 600, 601 (5th Cir. Sept. 28, 2004)

(per curiam) (using an open hand to the face to push an inmate into
his cell was not objectively unreasonable given that he failed to
comply with the officer's requests); Nazerzadeh v. Harris County,
Civil Action No. H-08-0499, 2010 WL 3817149, at *30 (S.D. Tex.
Sept. 27, 2010) (rejecting an excessive-force claim by a pretrial
detainee and observing that the use of "soft or open-hand control"
to subdue a prisoner is "a low degree of force, designed to respond
to low levels of resistance").
     Although      Johnson    claims      that   the   amount   of   force   was
excessive, his allegation that Officer Hill violently slammed his
face into the wall is not supported by the medical reco:i::-ds, which
show that he sustained no more than a small laceration above his
right eye that was treated in the clinic                  with stitches and
Ibuprofen. 64    Johnson     did   not    report   dizziness    or   any   other
symptoms. 65    He did not request care for a bloody nose until hours
after the incident when he was seen in the clinic and treat�d for
nasal congestion. 66       Johnson did not report any other injuries or
issues during follow-up examinations at the Jail /:"ind-he presents no
evidence sho'.'Jing that he suffered any other injury as a result of
the use of force.     Evidence that Johnson sustained only a minor cut


     64
          HCSO Health Services Progress Note, Docket Entry No. 49, p. 4.
     65
          See id. at 3-6.
      HCSO Health Services Progress Note, Docket Entry No. 49,
     66

pp. 8-9.
                                         -21-
    Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 22 of 24


                                                                              I
n�ar hi� eye �eighs against a finding of excessive force.                    S·ee
Thompson, 309 F.R.D. at 247-48 (rejecting an excessive-force clalim
by a pretrial detainee where t.he only injury reported was a "mijor

cut u near hi� eye); Renthrope v. Toffton, Civil Action No. 05-13    ,
                                                                  :r
2007 WL     37999, at* 4 n.6 (W.D. La. Jan. 4, 2007) (� [T]he absence
                                                                    .         I




of any sign of injury other than a minor cut" weighed in favor bf
the officer and against a finding of excessive force.).
     Jail administrators rev-iewed the January 21 ,. 201 7, incide t
                                                                  r
and concluded that the use of force was reasonable and did n t
                                                                  r
violate the law or Jail policy. 67
                                   To the extent that Officer HiQl
used    limited   force   for   the   legitimate    purpose   of   obtainihg
,Johnson's compliance with repeated orders to maintain institutional
order and security, these factors weigh in favor of finding that
the alleged use of force was objectively reasonable. See Kingsley,
135 S. Ct. at 2473.
       Al:isent evidence that force·was used in a manner unrelated to
a   legitimate nonpunitive purpose or that the force used was
excessive to the need, Johnson fails to show that Officer Hill's
actions were objectively unreasonable in these circumstances.                See
Tennyson v. Villarreal, 801 F. App'x 295 (5th Cir. 2020) (reversing
denial of summary judgment for officers who took a noncompliant
pretrial detainee to the ground in order to handcuff him behind his
back).      Because Johnson has failed to raise a genuine fact issue


      Use of Force IAD #UOF2017-00036, Exhibit A to Defendants'
MSJ, Docket Entry No. 48-1, p. 16.
       67




                                      -22-
   Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 23 of 24




about whether excessive force was used in violation of clearly

established law, Officer Hill is entitled to -qual'ified immunity.


     2.     Officer Kelly

     The record contains two statements from Johnson that i'fplicate

Officer Kelly in the initial use of force that ciccurred outside of

his cell on .January 21, 2017. 68           However, Johnson's most recent

sworn declaration states that Officer Hill is the cnly one who used_

force to place · him on the wall after he disobeyed · orders by

cont:in11ing to behave in a disruptive manner. 69             Based en .this

record,.   Johnson   fails    to    esta_blish    that    Officer    Kelly    was

personally involved in the initial use of force.

     Although    Johnson     also   alleges      that    Officer    Kelly    used

_excessive force while helping Officer Hill escort Johnson to the

clinic, the record does not reflect that Johnson suffered an injury

consistent with his claim that he was punched and kicked repeatedly

by the officers o:r:i- the way to the clinic.      The medical provider who

_tre�ted Johnson in the clinic observed only a sm�ll la�er�tion

.above Johnson's right eye.    Johnson reported no other injuries that

are ccinsistent with being repeatedly punched and kicked by the

officers who escorted him to the clinic.           Because. Johnson does not


     68See Inmate Complaint Form, Exhibit A to Defendants' MSJ,
Docket Entry.No. 48-1, p .. 21; Johnson's Sworn State�ent, Exhibit A
to Defendants' �1SJ, Docket Entry No. 48-1, p.-24.·

      _pee Plaintiff's Declaration_ in Opposition, included i:ri pocJet
Entry Nb� 52, p. 10.
     69




                                     -23-
   Case 4:18-cv-01568 Document 54 Filed on 01/21/21 in TXSD Page 24 of 24




point t6 eviden�e in the record showing that Officer Kelly used
excessive force against him in a manner that resulted. in· any
injury,   he has not established that Officer Kelly violated a
clearly established constitutional right such that he is not
entitled to qualified immunity.        Therefore, the court will grant
the Defendants' MSJ and dismiss this case.


                       IV.   Conclusion and Order

     Based on the foregoing, the court ORDERS as· follows:.

     1.    Defendants Detention Officer Channing Hill and
           Detention Officer Teroji Kelly's Motion for Summary
           Judgment (Docket Entry No. 48) is GRANTED.
     2.    This civil action will be dismissed with prejudice.

     The·clerk is directed to provide a copy of this Memorandwn

Opinion and Order to the 9arties of record.

     SIGNED at Houston, Texas, on this 21st day:of January, 2021.




                                   SENIOR UNITED STATES· D_ISTRICT JUDGE




                                    -24-
